UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Voyager Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (94.0%) (a) Shares Value Aerospace and defense (2.9%) Airbus Group NV (France) 78,989 $5,657,508 General Dynamics Corp. 52,400 5,707,408 Honeywell International, Inc. 75,500 7,003,380 United Technologies Corp. 69,900 8,167,116 Airlines (1.4%) American Airlines Group, Inc. (NON) 55,300 2,023,980 China Southern Airlines Co., Ltd. (China) 12,362,000 4,016,275 Delta Air Lines, Inc. 192,770 6,679,481 Auto components (0.3%) Dana Holding Corp. 115,700 2,692,339 Automobiles (1.4%) Fiat SpA (Italy) (NON) (S) 76,443 889,884 General Motors Co. 144,300 4,966,806 Tesla Motors, Inc. (NON) 25,100 5,232,095 Toyota Motor Corp. (Japan) 31,700 1,784,037 Banks (2.3%) Ally Financial, Inc. 362 2,977,450 Banco Espirito Santo SA (Portugal) (NON) (S) 1,639,911 3,070,284 Citigroup, Inc. 147,400 7,016,240 Credicorp, Ltd. (Peru) (S) 19,700 2,717,024 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 574,225 959,908 Grupo Financiero Banorte SAB de CV (Mexico) 405,300 2,740,909 Wells Fargo & Co. 20,400 1,014,696 Biotechnology (8.0%) Aegerion Pharmaceuticals, Inc. (NON) (S) 113,300 5,225,396 Basilea Pharmaceutica (Switzerland) 10,197 1,163,823 Biogen Idec, Inc. (NON) 14,800 4,526,876 Celgene Corp. (NON) 111,200 15,523,520 Cubist Pharmaceuticals, Inc. (NON) 119,100 8,712,165 Dynavax Technologies Corp. (NON) 980,500 1,764,900 Gilead Sciences, Inc. (NON) 462,200 32,751,492 InterMune, Inc. (NON) 64,850 2,170,530 Vertex Pharmaceuticals, Inc. (NON) 15,900 1,124,448 Capital markets (1.1%) Carlyle Group LP (The) (Partnership shares) 76,100 2,674,154 Charles Schwab Corp. (The) 131,700 3,599,361 Fortress Investment Group, LLC Class A 140,212 1,037,569 KKR & Co. LP 75,100 1,715,284 State Street Corp. 15,600 1,084,980 Chemicals (4.3%) Axiall Corp. 57,000 2,560,440 Chemtura Corp. (NON) 96,698 2,445,492 Dow Chemical Co. (The) 21,000 1,020,390 Huntsman Corp. 212,600 5,191,692 Monsanto Co. 119,200 13,561,384 Potash Corp. of Saskatchewan, Inc. (Canada) 46,800 1,695,096 Solvay SA (Belgium) 5,973 937,660 Symrise AG (Germany) 19,797 988,931 Tronox, Ltd. Class A 318,408 7,568,558 Wacker Chemie AG (Germany) (S) 27,755 3,388,916 Commercial services and supplies (0.2%) Regus PLC (United Kingdom) 528,946 1,943,559 Communications equipment (1.4%) Qualcomm, Inc. 156,391 12,332,994 Containers and packaging (0.2%) Sealed Air Corp. 54,400 1,788,128 Diversified consumer services (1.5%) H&R Block, Inc. 72,700 2,194,813 ITT Educational Services, Inc. (NON) (S) 366,894 10,522,520 Nord Anglia Education, Inc. (Hong Kong) (NON) 29,801 571,285 Diversified financial services (0.5%) CME Group, Inc. 61,900 4,581,219 Electrical equipment (0.3%) Eaton Corp PLC 40,000 3,004,800 Electronic equipment, instruments, and components (0.4%) Anixter International, Inc. 38,200 3,878,064 Energy equipment and services (2.5%) Ezion Holdings, Ltd. (Singapore) 1,886,800 3,248,437 Halliburton Co. 106,893 6,294,929 Petrofac, Ltd. (United Kingdom) 156,555 3,753,190 Rowan Cos. PLC Class A (NON) 48,000 1,616,640 Schlumberger, Ltd. 78,725 7,675,688 Food and staples retail (0.7%) CVS Caremark Corp. 82,400 6,168,464 Food products (0.2%) Mead Johnson Nutrition Co. 22,598 1,878,798 Health-care equipment and supplies (1.0%) Baxter International, Inc. 84,000 6,180,720 St. Jude Medical, Inc. 41,500 2,713,685 Health-care providers and services (0.6%) Catamaran Corp. (NON) 53,864 2,410,953 Express Scripts Holding Co. (NON) 35,769 2,685,894 Hotels, restaurants, and leisure (1.5%) Las Vegas Sands Corp. 13,100 1,058,218 Penn National Gaming, Inc. (NON) 115,600 1,424,192 Starbucks Corp. 71,600 5,254,008 Thomas Cook Group PLC (United Kingdom) (NON) 1,969,516 5,920,112 Household durables (3.8%) Beazer Homes USA, Inc. (NON) (S) 83,200 1,670,656 D.R. Horton, Inc. (S) 230,400 4,988,160 Hovnanian Enterprises, Inc. Class A (NON) (S) 163,300 772,409 MDC Holdings, Inc. (S) 38,500 1,088,780 Panasonic Corp. (Japan) 489,500 5,584,352 PulteGroup, Inc. 949,900 18,228,581 Skyworth Digital Holdings, Ltd. (China) 548,000 301,154 Sony Corp. (Japan) 111,200 2,119,828 Industrial conglomerates (1.5%) Siemens AG (Germany) 85,890 11,560,482 Toshiba Corp. (Japan) 539,000 2,278,210 Insurance (3.3%) American International Group, Inc. 132,000 6,601,320 Assured Guaranty, Ltd. 437,332 11,073,246 Genworth Financial, Inc. Class A (NON) 130,100 2,306,673 Hartford Financial Services Group, Inc. (The) 292,470 10,315,417 Internet and catalog retail (2.3%) Amazon.com, Inc. (NON) 6,500 2,187,380 Bigfoot GmbH (acquired 8/2/13, cost $2,088,293) (Private) (Brazil) (F) (RES) (NON) 95 1,408,204 Ctrip.com International, Ltd. ADR (China) (NON) (S) 46,500 2,344,530 Groupon, Inc. (NON) 473,900 3,715,376 priceline.com, Inc. (NON) 4,503 5,367,081 Vipshop Holdings, Ltd. ADR (China) (NON) (S) 15,183 2,266,822 Zalando AG (acquired 9/30/13, cost $3,497,530) (Private) (Germany) (F) (RES) (NON) 78 3,508,753 Internet software and services (10.0%) 58.Com, Inc. ADR (China) (NON) (S) 30,811 1,282,662 Baidu, Inc. ADR (China) (NON) 19,900 3,032,362 eBay, Inc. (NON) 102,645 5,670,110 Facebook, Inc. Class A (NON) 370,533 22,320,908 Facebook, Inc. Class B (F) 24,080 1,450,579 Google, Inc. Class A (NON) 42,568 47,442,456 Internet Initiative Japan, Inc. (Japan) 119,700 2,884,341 Pandora Media, Inc. (NON) 151,300 4,587,416 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) (S) 21,100 2,101,138 Yahoo!, Inc. (NON) 13,700 491,830 IT Services (3.2%) MasterCard, Inc. Class A 11,200 836,640 Unisys Corp. (NON) 153,601 4,678,686 Visa, Inc. Class A 108,000 23,312,880 Leisure products (0.7%) Brunswick Corp. 66,575 3,015,182 Sega Sammy Holdings, Inc. (Japan) 164,400 3,674,676 Life sciences tools and services (0.5%) Thermo Fisher Scientific, Inc. 32,900 3,955,896 WuXi pharmaTech Cayman, Inc. ADR (China) (NON) 26,500 976,790 Media (3.7%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (NON) (S) 180,908 2,783,875 CBS Corp. Class B (non-voting shares) 108,500 6,705,300 Comcast Corp. Class A 190,415 9,524,558 DIRECTV (NON) 37,500 2,865,750 DISH Network Corp. Class A (NON) 15,700 976,697 Liberty Global PLC Class A (United Kingdom) (NON) (S) 62,249 2,589,558 Liberty Global PLC Class C (United Kingdom) (NON) 48,049 1,956,075 Mediaset SpA (Italy) (NON) 684,858 3,828,700 Numericable Group SAS (France) (NON) (S) 56,948 2,238,304 Metals and mining (1.3%) Barrick Gold Corp. (Canada) 118,800 2,118,204 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 98,826 3,268,176 Glencore Xstrata PLC (United Kingdom) 890,118 4,582,470 Regis Resources, Ltd. (Australia) 635,383 1,338,177 Yamana Gold, Inc. (Canada) 101,400 887,881 Multiline retail (0.4%) Macy's, Inc. 29,700 1,760,913 Target Corp. 36,900 2,232,819 Oil, gas, and consumable fuels (3.6%) Anadarko Petroleum Corp. 29,000 2,458,040 Cairn Energy PLC (United Kingdom) (NON) 285,916 795,554 Cobalt International Energy, Inc. (NON) 121,900 2,233,208 EOG Resources, Inc. 34,600 6,787,482 Gulfport Energy Corp. (NON) 18,100 1,288,358 Marathon Oil Corp. 200,469 7,120,659 QEP Resources, Inc. 126,200 3,715,328 Royal Dutch Shell PLC Class A (United Kingdom) 92,598 3,382,351 Suncor Energy, Inc. (Canada) 131,600 4,600,736 Paper and forest products (0.3%) International Paper Co. 59,900 2,748,212 Personal products (1.1%) Coty, Inc. Class A (S) 641,170 9,604,727 Pharmaceuticals (4.9%) AbbVie, Inc. 154,300 7,931,020 Actavis PLC (NON) 58,915 12,127,653 Allergan, Inc. 25,600 3,176,960 Bristol-Myers Squibb Co. 35,300 1,833,835 Jazz Pharmaceuticals PLC (NON) 118,942 16,494,877 Questcor Pharmaceuticals, Inc. (S) 7,300 473,989 Sanofi (France) 22,538 2,349,824 Real estate investment trusts (REITs) (1.0%) American Tower Corp. (R) 23,000 1,883,010 Gaming and Leisure Properties, Inc. (R) (S) 93,693 3,416,047 Hibernia REIT PLC (Ireland) (NON) (R) 2,700,000 3,935,394 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A (NON) 136,063 3,922,696 Sun Hung Kai Properties, Ltd. (Hong Kong) 64,516 791,079 Road and rail (0.4%) Genesee & Wyoming, Inc. Class A (NON) 32,500 3,162,900 Semiconductors and semiconductor equipment (2.6%) Avago Technologies, Ltd. 45,000 2,898,450 Canadian Solar, Inc. (Canada) (NON) (S) 59,500 1,906,380 Himax Technologies, Inc. ADR (Taiwan) (S) 161,800 1,863,936 Lam Research Corp. (NON) 31,500 1,732,500 Micron Technology, Inc. (NON) 485,987 11,498,452 Samsung Electronics Co., Ltd. (South Korea) 2,718 3,437,098 Software (4.3%) Electronic Arts, Inc. (NON) (S) 104,500 3,031,545 Longtop Financial Technologies, Ltd. ADR (Hong Kong) (F) (NON) 99,123 — Microsoft Corp. 361,900 14,834,281 Oracle Corp. 325,361 13,310,519 Red Hat, Inc. (NON) 27,000 1,430,460 Splunk, Inc. (NON) 12,300 879,327 Synopsys, Inc. (NON) 45,600 1,751,496 TiVo, Inc. (NON) 297,200 3,931,956 Specialty retail (3.7%) Bed Bath & Beyond, Inc. (NON) (S) 43,950 3,023,760 Gap, Inc. (The) 77,800 3,116,668 Home Depot, Inc. (The) 105,500 8,348,215 Lowe's Cos., Inc. 92,300 4,513,470 Office Depot, Inc. (NON) 2,600,145 10,738,599 Pets at Home Group PLC (United Kingdom) (NON) 346,755 1,387,422 Sears Hometown and Outlet Stores, Inc. (NON) 33,073 782,176 Tile Shop Holdings, Inc. (NON) (S) 117,507 1,815,483 Technology hardware, storage, and peripherals (5.6%) Apple, Inc. 60,189 32,305,844 EMC Corp. 50,700 1,389,687 SanDisk Corp. 88,000 7,144,720 Seagate Technology PLC (S) 19,250 1,081,080 Western Digital Corp. 102,000 9,365,640 Textiles, apparel, and luxury goods (0.2%) Tumi Holdings, Inc. (NON) 73,500 1,663,305 Thrifts and mortgage finance (0.5%) Radian Group, Inc. (S) 268,700 4,038,561 Tobacco (1.2%) Japan Tobacco, Inc. (Japan) 107,000 3,355,123 Philip Morris International, Inc. 96,331 7,886,619 Trading companies and distributors (0.2%) Mitsubishi Corp. (Japan) 107,800 1,999,067 Wireless telecommunication services (0.5%) SoftBank Corp. (Japan) 18,100 1,365,092 Vodafone Group PLC ADR (United Kingdom) 81,436 2,997,659 Total common stocks (cost $662,462,025) INVESTMENT COMPANIES (1.5%) (a) Shares Value CSOP FTSE China A50 ETF (China) 2,774,800 $2,976,386 iShares Dow Jones U.S. Home Construction Index Fund (S) 118,000 2,857,960 iShares FTSE A50 China Index ETF (China) (S) 3,617,000 3,863,438 Market Vectors Gold Miners ETF 130,327 3,075,717 Market Vectors Junior Gold Miners ETF (NON) 34,650 1,251,905 Total investment companies (cost $14,936,194) WARRANTS (1.4%) (a) (NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 2,020,248 $1,838,426 Global Mediacom Tbk PT 144A (Indonesia) 10/4/16 0.00 4,970,000 1,028,119 JPMorgan Chase & Co. (W) 10/28/18 42.42 184,786 3,732,677 Matahari Department Store 144A (Indonesia) 3/25/16 0.00 1,386,500 1,696,506 Wells Fargo & Co. (W) 10/28/18 34.01 257,262 4,795,364 Total warrants (cost $8,274,010) PURCHASED OPTIONS OUTSTANDING (1.3%) (a) Expiration Contract date/strike price amount Value Alcatel-Lucent (Call) Apr-14/$2.50 $922,371 $1,292,696 Amazon.com, Inc. (Call) May-14/360.00 20,811 135,272 Assured Guaranty, Ltd. (Call) Apr-14/25.00 236,582 173,888 Fiat SpA (Call) Apr-14/4.00 266,069 1,632,393 iShares MSCI Emerging Markets ETF (Call) Apr-14/42.50 344,396 54,972 Juniper Networks, Inc. (Call) Apr-14/18.00 122,392 950,371 Market Vectors Gold Miners ETF (Call) Jun-14/28.00 310,641 98,184 Market Vectors Gold Miners ETF (Call) Jun-14/30.00 476,040 71,692 Micron Technology, Inc. (Call) Apr-14/20.00 412,335 1,626,868 Micron Technology, Inc. (Call) Apr-14/24.00 412,335 494,802 Nokia OYJ (Call) May-14/6.00 448,073 684,965 PulteGroup, Inc. (Call) Jul-14/25.00 864,396 78,703 PulteGroup, Inc. (Call) Jul-14/23.00 387,674 102,776 PulteGroup, Inc. (Call) Jul-14/23.00 306,171 78,717 PulteGroup, Inc. (Call) Jul-14/27.00 387,674 17,628 SPDR S&P rust (Call) Apr-14/192.00 1,300,202 234,036 SPDR S&P rust (Call) Apr-14/191.00 316,026 93,240 SPDR S&P rust (Call) Mar-14/189.00 1,313,877 1 SPDR S&P rust (Call) Mar-14/189.00 349,072 — SPDR S&P rust (Put) Mar-14/183.00 1,263,902 1 SPDR S&P rust (Put) Mar-14/180.00 591,872 1 SPDR S&P rust (Put) Mar-14/176.00 591,872 1 SPDR S&P rust (Put) Mar-14/177.00 355,159 — Whirlpool Corp. (Call) Apr-14/95.00 47,183 2,571,460 Whirlpool Corp. (Call) Apr-14/95.00 32,935 1,794,811 Total purchased options outstanding (cost $12,818,320) SHORT-TERM INVESTMENTS (8.1%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, February 5, 2015 (SEGSF) $790,000 $789,286 U.S. Treasury Bills with an effective yield of 0.10%, January 8, 2015 (SEGSF) 371,000 370,738 Putnam Cash Collateral Pool, LLC 0.18% (d) 53,908,803 53,908,803 Putnam Short Term Investment Fund 0.07% (AFF) 12,179,861 12,179,861 SSgA Prime Money Market Fund zero % (P) 6,535,600 6,535,600 Total short-term investments (cost $73,784,254) TOTAL INVESTMENTS Total investments (cost $772,274,803) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $102,595,073) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Sell 6/18/14 $47,840,052 $47,801,713 $(38,339) Japanese Yen Sell 5/21/14 23,889,050 24,214,396 325,346 UBS AG British Pound Sell 6/18/14 30,545,881 30,578,964 33,083 Total WRITTEN OPTIONS OUTSTANDING at 3/31/14 (premiums $2,748,333) (Unaudited) Expiration Contract date/strike price amount Value Amazon.com, Inc. (Call) May-14/$380.00 $20,811 $46,825 Assured Guaranty, Ltd. (Call) Apr-14/27.00 236,582 16,336 iShares MSCI Emerging Markets ETF (Call) Apr-14/43.50 344,396 17,030 Market Vectors Gold Miners ETF (Call) Jun-14/30.00 310,641 46,783 Market Vectors Gold Miners ETF (Call) Jun-14/32.00 476,040 32,675 Micron Technology, Inc. (Call) Apr-14/22.00 824,670 1,937,976 PulteGroup, Inc. (Call) Jul-14/25.00 775,348 70,595 PulteGroup, Inc. (Call) Jul-14/27.00 864,396 39,306 PulteGroup, Inc. (Call) Jul-14/25.00 306,171 27,877 SPDR S&P rust (Call) Apr-14/194.00 1,300,202 84,734 SPDR S&P rust (Call) Apr-14/193.00 316,026 29,798 SPDR S&P rust (Call) Mar-14/190.00 1,313,877 1 SPDR S&P rust (Call) Mar-14/191.00 349,072 — SPDR S&P rust (Put) Mar-14/182.00 1,263,902 1 SPDR S&P rust (Put) Mar-14/178.00 1,183,744 1 SPDR S&P rust (Put) Mar-14/175.00 355,159 — Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 105,020 $— 7/28/14 (3 month USD-LIBOR-BBA plus 0.32%) A basket (DBPTMATR) of common stocks $(863,647) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $909,725,491. (b) The aggregate identified cost on a tax basis is $782,177,227, resulting in gross unrealized appreciation and depreciation of $209,618,122 and $23,737,946, respectively, or net unrealized appreciation of $185,880,176. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $4,916,957, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $4,120,327 $99,486,688 $91,427,154 $733 $12,179,861 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $53,908,803, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $52,671,691. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,215,983 to cover certain derivatives contracts. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,339,297 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $813,838 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,069,093. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $159,222,876 $13,464,047 $4,916,957 Consumer staples 25,538,608 3,355,123 — Energy 51,722,163 3,248,437 — Financials 79,703,992 3,768,529 — Health care 136,275,246 — — Industrials 54,910,614 8,293,552 — Information technology 242,324,419 7,772,018 — Materials 54,751,630 1,338,177 — Telecommunication services 2,997,659 1,365,092 — Total common stocks Investment companies 7,185,582 6,839,824 — Purchased options outstanding — 12,187,478 — Warrants 10,366,467 2,724,625 — Short-term investments 18,715,461 55,068,827 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $320,090 $— Written options outstanding — (2,349,938) — Total return swap contracts — (863,647) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $358,429 $38,339 Equity contracts 25,278,570 3,213,585 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) $14,200,000 Written equity option contracts (contract amount) $12,700,000 Forward currency contracts (contract amount) $102,100,000 OTC total return swap contracts (notional) $11,600,000 Warrants (number of warrants) 9,400,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A.
